 IMPERIAL MACHINE CORP621employees,salesmen,professional employees,guards, and all super-visors as defined in the Act.[Text of Direction of Election omitted from publication ]Mi nmi JEuKiNstook no part in the consideration of the aboveDecision and Direction of ElectionImperialMachine Corp.andUnited Steelworkers of America,AFL-CIO.Case No 1-CA-0303August 25, 1958DECISION AND ORDEROn December 30, 1957, Trial Examiner C W Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThereafter, the Respondent filedexceptions to the Intermediate Report and a supporting briefPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins]The Board has reviewed the rulings oof the Trial Examiner madeat the hearing and finds that no prejudicial error was committed 1The rulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the additions and modificationsindicated belowWe agree with the Trial Examiner that the Respondent, in violationof Section 8 (a) (5) and (1) of the Act, refused to bargain in goodfaith with the Union as the exclusive representative of the Respond-ent's employees in an,appropriate unit 2The Respondent contends that the bona fides of its collective bar-gaining cannot be tested because the Umon, itself, did not bargain ingood faithThe record, however, discloses that the Union did bargainin good faithAccordingly, we find no merit in the Respondent'scontentioni The Respondent excepts to the Trial Examiner's refusal to view its premises during thecourse of the hearingWe find that the Trial Examiner properly exercised his discretionin this matter and therefore find no merit in the Respondent's exceptions2 Although the evidence indicates that the reduction in hours was necessitated by theresignation of the Respondent's s$illed setup men, we And that the Respondent,nevertheless, violated Section 8(a) (5) and, independently,Section 8(a) (1) by failing to con-sult and discuss this matter with the Union,the employees'bargaining representative121 NLRB No 75 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Imperial MachineCorp.,Worcester, Massachusetts, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,AFL-CIO, or in any other labor organization of its employees, by dis-charging or laying off its employees or in any other manner dis-criminating against them in regard to their hire or tenure of employ-ment or any term or condition of employment, except tQ the extentpermitted by Section 8 (a) (3) of the Act.(b) Interrogating its employees concerning their union membership,views, or activities in a manner constituting interference, restraint,or coercion in violation of Section 8 (a) (1) of the Act; threateningemployees with loss of employment or a plant shutdown or otherreprisals for the purpose of impeding the self-organizational effortsof its employees; transferring employees to other jobs in reprisal fortheir union membership or activity; unilaterally reducing workinghours and granting wage increases without consulting and discussingthe matter with the employees' bargaining representative; and sug-gesting to employees that they withdraw from their union and formtheir own organization.(c)Refusing to bargain collectively with United Steelworkersof America, AFL-CIO, as the exclusive representative of all produc-tion,maintenance, and shipping room employees employed at itsplant, excluding clerical employees, professional employees, guards,and supervisors as defined in the Act with respect to wages, rates ofpay, hours of employment, and other conditions of employment.(d) In any other manner interfering with, restraining, or coerc-ing employees in the exercise of the right to self-organization, toform labor organizations, to join or assist United Steelworkers ofAmerica, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingor other mutual aid and protection, or to refrain from any or allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer the following named employees immediate and fullreinstatement to their former or substantially equivalent positions, IMPERIAL MACHINE CORP.623without prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay they may have sufferedas a result of the discrimination, in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy" :Robert FafardKenneth De JordisFrancis CormierKenneth GabrielRussell GunnardKenneth RobbinsHenry SchmeusserPaul Pepin(b)Upon request, bargain collectively with United Steelworkersof America, AFI.=CIO, as the exclusive representative of all em-ployees in the above-described unit with respect to wages, rates ofpay, hours of employment, and other conditions of employment and,if an' understanding is reached, embody, such understanding in asigned agreement.(c)Preserve and make available to the Board or its agents uponrequest, for examination and - copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights of employment under the terms of this order.(d)Post at its plant at Worcester, Massachusetts, copies of thenotice attached hereto marked' "Appendix." 3Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by the Respondent's representative, be postedby it immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure thatsuch notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, whatsteps it hastaken to comply herewith.a In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policiesof theNational LaborRelationsAct, asamended, notice is herebygiven that :WE WILL NOT discourage membershipin UnitedSteelworkersof America, AFL-CIO, or in any otherlabor organization of our 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, by discharging or laying off any employees or in anyother manner discriminating against them in regard to their hireor tenure of employment or any term or condition of employment,WE WILL NOT interrogate our employees concerning their unionmembership, views, or activities in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a) (1) ofthe Act; threaten our employees with loss of employment or aplant shutdown or other reprisals for the purpose of impeding theself-organizationalefforts of our employees; transfer our em-ployees to other jobs in reprisal for their union membership oractivity; unilaterally reduce working hours and grant wageincreaseswithout consulting and'discussing,the matter with ouremployees' bargaining representative; and suggest to our em-ployees that they withdraw from their union and form their ownorganization.WE WILL NOT in any other manner interfere with, restrain, orcoerce ouremployees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist United Steel-workers of America, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid and protection, or torefrain from any or ,all, such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.WE WILL, upon request, bargain collectively with the UnitedSteelworkers of America, AFL-CIO, as the exclusive representa-tive of all employees in the unit described herein with respect towages,ratesof pay, hours of employment, or other conditions ofemployment and, if an understanding is reached, we will embodysuch understanding in a signed agreement.The bargaining unitis :All production, maintenance, and shipping room employeesemployed at our plant, excluding clerical employees, profes-sional employees, guards, and supervisors as defined in theAct.WE WILL offer the following named employees immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and IMPERIAL MACHINE CORP.625privileges, and make them whole for any loss of pay they mayhave suffered as a result of the discrimination :Robert FafardKenneth De JordisFrancis CormierKenneth GabrielRussell GunnardKenneth RobbinsHenry SchmeusserPaul PepinAll our employees are free to become, remain, or to refrain frombecoming or remaining members of United Steelworkers of America,AFL-CIO, or any other labor organization, except to the extent thatthis right may be affected by an agreement authorized by Section 8(a) (3) of the Act.IMPERIAL MACHINE CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered- by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the National LaborRelations Board, and an answer having been filed by the above-named Respondent,a hearing involvingallegationsof unfair labor practices in violation of Section8 (a) (1), (3), and (5) of the National Labor Relations Act, as amended (61 Stat.136), herein called the Act, was held in Worcester, Massachusetts, on November 25,26, and 27, 1957, before the duly designated Trial Examiner.As to the unfair labor practices, in substance the complaintallegesand the answerdenies that the Respondent: (1) at various times beginning in February 1957, throughits agents interrogated employees regarding their membership in, and adherence tothe Charging Union; prior to a Board-conducted election in March threatened toclose the plant if the Union won, and after the election threatened similar actionrather than deal with the Union; in April and May granted wage increases withoutconsulting with the Union in order to discourage continued adherence to it; andin April or May suggested to its employees that they form another union; (2) at alltimes sinceMarch 26, 1957, has refused to bargain collectively with the Union,although since March 13, 1957, that organization has been the exclusive bargainingagent of all the Respondent's employeesin anappropriate unit; (3) on March 14discriminatorily transferred Employee Kenneth Robbins to less desirable work, andon May 9 discriminatorily laid off eight named employees because they had joinedand assisted the Union; and by the foregoing conduct has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed by Section 7 of the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, to argue orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.General Counsel and counsel for the Respondentargued orally.A brief has been received from the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:487926-59-vol.121-41 626'DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTImperial Machine Corp. is a Massachusetts corporation, maintaining its principaloffice and place of business in Worcester, Massachusetts, where it is engaged in themanufacture, sale, and distribution of screw machine products.The Respondent annually produces and sells goods and services valued at $100,000to employers inside Massachusetts who themselves annually produce and ship directlyoutside Massachusetts their own products valued at $50,000.The Respondent alsoproduces and ships directl) outside of Massachusetts goods valued at approximately$30,000.The Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is a labor organization admitting tomembership employees of the Respondent.III.THEUNFAIR LABOR PRACTICESA. The eventsAlthough the complaint alleges violation of three subsections of Section 8 (a) ofthe Act, the acts and conduct placed in issue by the pleadings cover so short atime and involve so few individuals that it appears appropriate to relate such relevantfacts in narrative fashion.The Respondent's plant is a comparatively small one.During the material perioditsmanagement and supervisory force consisted of only three individuals: AugustineBouthiller, president; Arthur Anderson, vice president and treasurer; and Bouthiller'sson Paul, who serves as foreman. In addition to their executive duties, Andersonand the elder Bouthiller spend a good deal of time setting up machines in the plant.Also during the relevant period only some 10 or 12 employees were engaged inproduction, maintenance,'and shipping at the plant.Self-organization among the employees began in February 1957.Employee Ken-neth Robbins and one other distributed union cards for signature and returned themtoRaymond E. Murray, a union field representative.Management apparentlylearned of this activity. It is undisputed that Vice President Anderson interrogatedemployees as to whether or not they had been approached by a union organizer orhad signed union cards.Specifically, Anderson twice interrogated Robbins in thismanner, and on the second occasion told the employee that evidently the Union was"not kidding," since he had received a letter from the Board to the effect that asufficient number of employees had indicated their desire for the Union to warrantan election,The day before the election, held on March 13, the elder Bouthillertold Robbins, according to the latter's uncontradicted testimony, "if you think thatunion gets in and I am going to work with that bunch of bastards, you are crazy."Bouthiller similarly interrogated employee Paul Pepin, asking him in the latterpart of February if he had signed a union card, and when Pepin replied that hehad, the president told him that they could not afford to have a union in the plant.Bouthiller further declared that unions were run by "gangsters and racketeers"and they would have to close the plant.Bouthiller again asked Pepin if he was"going for" the Union, on themorningof the Board election.'On March 13 the Union won the election, 6 to 1. At the coffee break the nextmorning, Bouthiller and his son approached the assembled employees and severelyberated them, in language which he, himself, admitted was "rough."His own testi-mony is quoted: "I said you fellows must be proud [of] what you done to us yes-terday, after what we tried to do for you. . . . I mentioned that the men did nothave a mind of their own. 'They listened to one man. They did-not use their ownintelligence, and I said what would Kenny Robbins do for you, if you are out ofjob." -The testimony of employees, undisputed by Bouthiller, is to the effect andit isfound that on the same occasion he reminded two employees of money thefirm had loaned them.He also told the group that he and Anderson would ratherrun the plant alone than have the Union in there? Bouthiller called Robbins ai Bouthiller did not specifically deny thus querying Pepin, although he denied, generally,asking the men how they were going to vote. He admitted, however, that he did ask themhow they "felt" about the Union. The finding is based upon the more credible testimony,of Pepin.2 Although Bouthiller denied making this statement on direct examination, on cross-examination he said, with reference specifically to the coffee break, "I don't remember that,no."The finding is based upon the credible testimony of the employees. IMPERIAL MACHINE,CORP.627"Judas" and declared that he did not want him in,the shipping room any more,:because he could not be trusted.Robbins was,in fact, summarily, transferred from his regular work in the,shippingroom and assigned to production work in the plant.He was, however,reinstated tohis regular job 3 days later.Anderson was not at the plant when Robbins wastransferred.A fewdays later, when he returned,he also severely berated the em-ployee, saying that he ought to be "pretty proud of himself."Anderson further toldRobbins: "we know we can't fire you but we are going to make it so miserable foryou will only be too glad to quit."Bouthiller threatened Robbins in the same man-ner, telling him "we will find a way." 3Union Representative Murray and Robbins, as employee committeeman,met withAnderson and Bouthiller for the first time after the Union had won the election, onMarch 18.Murray told the management officials that now that the employees hadselected the Union as their bargaining agent he would like to meet with them anddiscuss terms of an agreement.Anderson and Bouthiller both diverted this subjectto one of again berating Robbins, accusing him of being responsible for the Union,and of "betraying"them.When Murray again requested that a date for negotiationsbe set, Anderson insisted that they were too busy to meet at that time.Murrayagreed to call him later.A few days later Murray telephoned to Anderson,who again said he was too busytomeet.Murray again called,and a meeting was finally arranged for April 24.,On that date Murray and another union representative,Sullivan,submitted aproposed collective-bargaining agreement to Anderson and Bouthiller.Andersonglanced hurriedly through the document;Bouthiller did not examine it.Anderson'declared,according to Murray's credible testimony,"Why, we could not sign this.We would haveto go out of business."Bouthilleradded thathe "wasn'tgoing todeal with any union."Murray countered by suggesting to Bouthiller that he hadnot read the contract.The president replied that he didn'thave to, he knew whatwas in it, had read about the Union in the newspapers,and they "weren't -going todeal with any union."Both officials declared that it was,inAnderson'swords,"as good a time as any just to close the place."4The union representatives assuredmanagement that this was only,a proposed agreement,to be used in the give andtake of discussion.The proposal was left with Anderson.On Saturday, 'April27, 3 days after the above meeting, management suddenlyand without notice cut down the working hours of all employees.From then on,until the final lockout,described below, on May 9, the employees were permitted towork only 40 hours a week, instead of the regular practice of about 52 hours a week.A few days after Murray had left the proposed agreement with Anderson, thelatter assembled all employees,during working time, and proceeded to assail boththe contents of the document and the employees themselves,a procedure in whichboth the elder and younger Bouthiller joined.The substance of the credible testi-mony of several employees present is to the effect,and it is found, that Andersondeclared that they could not and did not intend to operate under conditions set outin the proposals.Bouthiller said they would"sign nothing."Robbins interruptedAnderson to point out that"this is not a binding contract.This is a presentation forcollective bargaining."Anderson then said, "I don'tsee why you fellows don'torganize a bargaining unit of your own," and save $5 a month.He further toldthem "I think we can iron out our.difficulties" "ifyou fellows can get rid of thisunion."Anderson then left them,telling them that he would give them until thefollowingMonday to think it over.58 The quotations are from the findings based upon Robbins'credible testimony.AlthoughAnderson denied threatening to make the employee's stay so miserable he would have toquit, he admitted that he told him "it would be best if you looked for another job." As toBouthiller,on this point Robbins' testimony is uncontradicted.4Murray's version of this meeting,from which the quotations are drawn,was notspecifically contradicted by either Anderson or Bouthiller.The Trial Examiner does'notcredit Anderson'sgeneral denial that he ever said he would not sign any contract withthe Union.5 The findings as to this meeting are based upon the credible testimony of employeesSchmeusser,Robbins, Pepin, and GunnardAnderson's specific denials that he suggestedforming an inside union or threatened to close the plant are not accepted as credible.It is undisputed that he gave them until Monday to make up their mind, and that hethengavethem increases.Bouthiller's version of this meeting was "I said a few words.I don't remember exactly." 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnderson later approached employees-specifically Robbins and Pepin-andasked them what they had decided upon. Both replied that they were going to "stick"together.On May 7 Anderson came to Robbins, and gave him a 10-cent-an-hourraise.The Respondent officials admit that at the same time they gave similar raisesto all the "older" employees.They further admit that this raise was given withoutconsultation with or notice to the Union.Shortly after Anderson had assembled his,employees,as above described,Murraytelephoned to him requesting another meeting.Anderson refused,stating that hehad talked to the men and believed that they no longer wanted the Union.Murraythen got in touch with the conciliation service of Massachusetts.A conciliator,Brica,of that State agency, arranged a meeting for May 9.Despite Brica's efforts, the Respondent officials agreed to none of the Union'sproposals, nor did it offer any counterproposals.Robbins' account of the followingremarks by Anderson is undisputed: "I am a very busy man. I have been very busyand I can't possibly sit down-keep sitting down at these different meetings andbe bargaining, and furthermore, we can't agree to any of this."Anderson's owntestimony is that he said, finally, "The hell with it.We will try to run this thingourselves.We are not getting anywhere."Bouthiller left the conference, ordered the machines shut down, and the followingnamed eight employees were summarily laid off:Robert FafardFrancis CormierRussell GunnardHenry SchmeusserKenneth De JordisKenneth Gabriel -Kenneth RobbinsPaul PepinNone of these individuals has been reinstated, although the plant has continued tooperate.On June 3 the Union filed its charge in this proceeding.On June 12 it sent awritten request to the Respondent, suggesting June 18 as a possible date for anegotiating meeting, or in the alternative that the Respondent set a date.No replywas received.On June 17 the Union again made a request for a meeting.Finally,on July 2 a meeting was held between the union representatives,manage-ment officials,and Attorney Seder,retainedby the Respondent.The provisions of the Union's proposed contract were discussed in some detail.It appears that tentative agreement on certain points seemed probable, but no finalagreement was reached on any.The meeting broke up, as Anderson admits, withthe understanding that Seder would communicate with the Union and set anotherdate for a meeting.No such communication has ever been received by the Union,and no further meetings have been held.-B. ConclusionsAs to the refusal to bargain:Based upon the Board-conducted election of March13, 1957, and the subsequent certification, as well as admissions in the answer, it isconcluded and found that at all times since March 13, 1957, the Union has beenthe exclusive bargaining representative for the purposes of collective bargainingof all the Respondent's employees in the following appropriate unit:All production,maintenance, and shipping room employees employed at theRespondent's plant excluding clerical employees, professional employees, guards, andsupervisors as defined in the Act.The Trial Examiner further concludes and finds that since March 14, 1957, theday when, as found above, the Bouthillers made it quite plain to all employees thatitwould not bargain with the Union, the Respondent has refused and continues torefuse to bargain collectively as required by the Act.Specific factors, describedabove, contributing to the ultimate conclusion, are as follows: (1) Bouthiller'sscathing denunciation of all employees and particularly Robbins, on March 14, forvoting for the Union the day before, and his thinly veiled threat to close the plantrather than deal with the Union; (2) the plainly punitive transfer of Robbins fromhis regular job; (3) management's refusal to meet with union representatives betweenMarch 18 and April 24, with Anderson's plea of being "too busy"; (4) the tacitthreat of both Anderson and Bouthiller at the meeting of April 24 to close the plantrather than agree to anything the Union proposed; (5) management's assembling,of employees shortly after this meeting, suggesting that they withdraw from theUnion and form their own organization; (6) Anderson's refusal to meet with unionrepresentatives shortly thereafter with the excuse that he believed the employeeshad changed their minds; (7) reducing the hours of work on and after April. '-' IMPERIAL MACHINE CORP.629and giving wage increases without consulting with the Union; 6 (8) summarily lay-ing off all employees on May 9 rather than deal further with the Union; and (9)failing, after July 2, to set a date for meetings although, through its attorney, it hadagreed to do so.7As to the layoffs of May 9:Anderson's own testimony, admitting that he said onMay 9, "The hell with it.We will try to run this thing ourselves.We are not get-ting anywhere," is substantial basis for the conclusion and finding, here made, that onthat date the eight named employees were discriminatorily dismissed from theiremployment in order to discourage further collective bargaining and other unionactivities.As to interference, restraint, and coercion:It is concluded and found that theRespondent, by its refusal to bargain with the Union, by its discriminatory layoffof employees, and by the following specific conduct, described in the subsectionabove, has interfered with, restrained, and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act: (1) interrogation of employees byAnderson and Bouthiller as to their union affiliation or adherence; (2) threats bymanagement officials to close the plant rather than deal with the Union; (3) thepunitive transfer of Robbins to another job and threatening to cause him to quit;(4) suggestions by management that employees withdraw allegiance to the Unionand form their own organization; and (5) reducing working hours and grantingwage increases without consulting with the Union,8 in order to discourage theemployees' support for and adherence to their legal bargaining representative.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the Respondent has refused and is refusing to bargain col-lectively with the Union as the exclusive bargaining representative of all employees inan appropriate unit. It will therefore be recommended that the Respondent ceaseand desist therefrom and, upon request, bargain collectively with the Union withrespect to wages, hours, and other terms and conditions of employment, for allemployees in the appropriate unit.Having found that the Respondent discriminatorily and to discourage union activitylaid off eight named employees, the Trial Examiner will recommend that the Re-spondent offer them immediate and full reinstatement 9 to their former or substan-6The Trial Examiner can find no merit in the Respondent's excuse for cutting theworking hours.His own records refuted Anderson's claim that reduction in hours wasnecessary immediately after a setup man had resigned, during the week ending April 13.The records show that there was no reduction until immediately after the negotiatingmeeting on April 24Nor was any credible motive established for the increase inwages-even if such a motive were to be considered relevant.Under the circumstances,itwas incumbent upon the Respondent to consult the Union.7 The Trial Examiner finds no merit in the Respondent's apparent claim that in so smalla plant management officials were too busy to bargain with the Union, and that theUnion's demands were so unreasonable that they could not be met. As to the first point,the Trial Examiner is, without knowledge of any case where "being too busy" to complywith a public law has been held to be a warrantable defense. As to the second claim,credible testimony, much of it uncontradicted, establishes that both Murray and Robbinsrepeatedly insisted that the proposals were for negotiation. It is conceded by manage-ment that at no time did it offer counterproposals.8 Respondent's claim in its brief that the individual increases were justifiable undercases therein cited is without merit, in the opinion of the Trial Examiner.Credibleevidence establishes that at meetings with the union, management had adamantly de-clared it could not afford and would not give increases.And Bouthiller's testimony is tothe effect that no individuals, except one Fafard, asked for a raise.O There is some evidence in the record that 1 or 2 of the discharged employees hasbeen offered reemployment.The nature and date of any such offer, of course, will bepertinent In the event of compliance with these recommendations. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDtially equivalent positions,without loss of seniority or other rights and privileges,and make'them whole for any lossof pay they may have suffered bypaying to eachof them a sum of money equal to thatwhich he wouldhave earned from May 9,1957,to the date of the Respondent's offer of reinstatement,less his net earningsduring said period,and in a manner consistentwith Boardpolicy as set out inF.W.Woolworth Company(90 NLRB 289). andCrossett Lumber Company(8NLRB 440).Itwill furtherbe recommendedthat theRespondent,upon reasonable request,make available to the Board and its agentsall payrolland other records pertinent toan analysisof theamount dueas back pay.Since the violationsof the Act -whichthe Respondent committed are persuasivelyrelated to other unfair labor practicesproscribed by the Act, and the danger of theircommissionin the future it is to be anticipated from the Respondent's conduct in thepast, the preventivepurposes of theAct will be thwartedunless the recommendationsare coextensivewith the threat.In order to make more effective the interdependentguarantees of Section7 of the Act, to preventa recurrence of unfairlaborpractices,and therebyminimize industrialstrifewhich burdens and obstructscommerce, andthus effectuate the policies of the Act, it willbe recommendedthat the Respond-ent cease and desist from infringing in any manner uponthe rightsguaranteed by Sec-tion 7 of the Act.Upon the basisof the foregoing findings of fact,and upon the entire record; theTrialExaminer makes the following:CONCLUSIONS OF LAW1.United Steelworkersof America, AFL-CIO,is a labor organization within themeaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of eightemployees,as found herein,thereby discouraging membership in andactivity onbehalf of theabove-named labor organization,the Respondent has engaged in andis engaging in unfair labor practiceswithin themeaning of Section 8 (a) (3) ofthe Act.3.All production,maintenance,and shipping room employeesemployed at theRespondent'splant excluding clerical employees,professional employees,guards,and supervisors as definedin the Act,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9 (b) of the Act.4.United Steelworkers of America, AFL-CIO,was on March 13, 1957, and atall times since has been the exclusive representative within the meaning of Section 9(a) of the Actof all employees in.the aforesaid unit for the purposes of collectivebargaining.5.By refusing to bargaincollectively with theaforesaid labor organization as theexclusive bargaining representative of theemployeesin the appropriate unit, theRespondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section8 (a) (5) of the Act.6.By interferingwith,restraining,and coercing employees in the exercise of rightsguaranteed in Section7 of the Act,the Respondent has engaged in and is engaging in.unfair labor practiceswithin themeaning of Section 8 (a) (1) ofthe Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce withinthe meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Petroleum Chemicals, Inc.andUnited Plant Guard Workers ofAmerica, Petitioner.Case No. 15-RC-1781.August 26, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Immel, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free;from prejudicial error and are hereby affirmed.121 NLRB No. 78.